Exhibit 10.1

OneBeacon Insurance Group, Ltd.
Long-Term Incentive Plan
2014-2016 Performance Share Grant




THIS GRANT (this “Grant”) is made, effective as of February 25, 2014, between
OneBeacon Insurance Group, Ltd., a Bermuda company limited by shares (the
"Company") and <First NAME> <Last NAME> (the "Participant").


RECITALS:


WHEREAS, the Company has adopted the Long-Term Incentive Plan (“Plan”), which
Plan is incorporated herein by reference and made part of this Grant; and
 
WHEREAS, the Board has determined that it would be in the best interest of the
Company and its owners to grant the award provided for herein to the Participant
pursuant to the Plan and the terms set forth herein.


NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


1.    Grant: Subject to the terms and conditions of the Plan and the additional
terms and conditions set forth in this Grant, the Company hereby grants to the
Participant a Performance Share Award of <# Of SHARES> shares.


2.    Award Period: The Award Period shall be January 1, 2014 through December
31, 2016.


3.    Performance Objective: The Performance Objective shall be annual 14%
Growth in Book Value per Common Share (GBVPS) including an adjustment for
dividends paid. The GBVPS for the Award Period as a whole will be the average
(mean) of the GBVPS as determined by the Board in its sole discretion for each
of the three Performance Periods.


4.    Performance Percentage: The Performance Percentage shall be dependent on
the extent to which the Performance Objective is attained, and shall be
determined as follows:


GBVPS
 
Performance Percentage
7% or lower
 
0%
14%
 
100%
21% or higher
 
200%



The Growth in Book Value per Common Share for the Award Period is calculated to
the nearest one-tenth of one percent. For GBVPS between 7% and 21%, the
Performance Percentage will be determined on the basis of straight line
interpolation.


5.    Award Payment: Subject to all terms and conditions of the Plan, the
Participant’s Actual Value at the end of the Award Period will be settled in
cash, in Class A Common Shares (“Shares”), or partly in cash and partly in
Shares, as determined by the Committee.


In the event of any cash, the cash value will be:
(a) the Actual Value, times
(b) the percentage of the Award settled in cash;


and the number of Shares issued will be:
(a) the Actual Value, divided by
(b) the Market Value of a share, times
(c) the percentage of the Award settled in Shares



1

--------------------------------------------------------------------------------



If settled entirely in Shares, the number of Shares issued will be:
(a) the Actual Value, divided by
(b) the Market Value of a share.


6.    Termination of Employment: Except as provided in Section 6 of the Plan,
this Award shall be canceled, and no payment shall be payable hereunder, if the
Participant’s continuous employment or Related Employment with the Company shall
terminate for any reason prior to the end of the Award Period.


7.    Successors and Assigns: This Grant shall inure to the benefit of and be
binding upon the Company and its successors and assigns. The Company shall
request any purchaser of a business unit in which the Participant is employed (a
“Purchaser”), to fully assume the obligations of the Company under this Grant.
If a Purchaser declines to assume such obligations, the Company shall remain
obligated under the terms of this Grant.


8.    Definitions: All terms not otherwise defined herein shall have the same
meaning as in the Plan.


9.    Withholding: The Participant agrees to make appropriate arrangements with
the Company for satisfaction of any applicable income tax withholding
requirements, including the payment to the Company, at the termination of the
Award Period (or such earlier or later date as may be applicable under the
Code), of all such taxes and other amounts, and the Company shall be authorized
to take such action as may be necessary, in the opinion of the Company’s counsel
(including, without limitation, withholding amounts from any compensation or
other amount owing from the Company to the Participant), to satisfy all
obligations for the payment of such taxes and other amounts.


10.    Reduction of the Award: Notwithstanding anything to the contrary herein,
the Board, in its sole discretion (but subject to applicable law), may reduce
any amounts payable to the Participant in order to satisfy any liabilities owed
to the Company by the Participant.


11    Clawback Policy: Amounts paid pursuant to this Grant are subject to
clawback by OneBeacon pursuant to the Clawback Policy adopted by the Board of
Directors of the Company on June 16, 2010. The Clawback Policy provides that, in
the event of a restatement of the financial statements of the Company for
failure to comply with the federal securities laws due to misconduct of the
Participant, the Board of Directors of the Company may require the Participant
to reimburse the Company for all or a portion of his or her Award Payment;
provided, however, that in the event of fraud, the Participant shall reimburse
the Company for all of his or her Award Payment.


12.    No Right to Continued Employment: Neither the Plan nor this Grant shall
be construed as giving the Participant the right to be retained in the employ
of, or in any consulting relationship to, the Company or any of its
subsidiaries. Further, the Company may at any time dismiss the Participant or
discontinue any consulting relationship, free from any liability or any claim
under the Plan or this Grant, except as otherwise expressly provided in the Plan
and in this Grant. In addition, nothing herein shall obligate the Company to
make future Grants to the Participant.



2

--------------------------------------------------------------------------------



13.    Award Subject to Plan: By entering in this Grant the Participant agrees
and acknowledges that the Participant has received and read a copy of the Plan,
understands the terms of the Plan and this Award and that this Award is subject
to all of the terms and provisions set forth in the Plan and in this Grant and
accepts this Performance Share Award subject to all such terms and conditions
which are incorporated herein by reference, including, but not limited to, the
eligibility requirement to execute a Confidentiality and Nonsolicitation
Agreement. In the event of a conflict between any term or provision contained in
this Grant and a terms or provision of the Plan, the applicable terms and
provisions of the Plan will govern and prevail.


14.    Designation of Beneficiary by Participant: A Participant may name a
beneficiary to receive any payment to which he/she may be entitled in respect of
this Award in the event of his/her death, by notifying the Company. A
Participant may change his/her beneficiary from time to time in the same manner.
If the Participant has not designated a beneficiary or if no designated
beneficiary is living on the date on which any amount becomes payable to a
Participant’s beneficiary, that amount shall be paid to the Participant’s
estate.


15.    No Rights as Shareholder: You will not be considered a shareholder of the
Company for any purpose with respect to this Award unless and until shares of
Stock are issued to you in settlement of this Award.


16.    Compliance with Section 409A of the Internal Revenue Code:
Notwithstanding anything in this Agreement to the contrary, to the extent that
this Agreement constitutes a nonqualified deferred compensation plan to which
Internal Revenue Code Section 409A applies, the administration of this Award
(including time and manner of payments under it) shall comply with Section 409A.


17.    Dilution and Other Adjustments: In the event of any change in the
Outstanding Shares of the Company by reason of any stock split, stock or
extraordinary cash dividend, recapitalization, merger, consolidation,
reorganization, combination or exchange of Shares or other similar event, or in
the event of an extraordinary cash dividend or other similar event, and if the
Committee shall determine, in its sole discretion, that such change equitably
requires an adjustment in the number or kind of Shares that may be issued under
the Plan pursuant to Section 3 and subject to this Award, in the target number
of Performance Shares which have been awarded to you, including by payment of
cash to you, in any measure of performance, or in any other terms that the
Committee determines equitably require adjustment, then such adjustment shall be
made by the Committee and shall be conclusive and binding for all purposes of
the Plan and this Award.


18.    Notices: Any notice necessary under this Grant shall be addressed to the
Company and to the Participant at the address appearing in the personnel records
of the Company for such Participant or to either party at such other address as
such party hereto may hereafter designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.


19.    Governing Law: This Agreement shall be governed by and construed in
accordance with the laws of Bermuda.



3

--------------------------------------------------------------------------------



20.    Signature in Counterparts: This Grant may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.


IN WITNESS WHEREOF, the parties hereto have executed this Grant as of the day
and year first above written.


PARTICIPANT
 
ONEBEACON INSURANCE GROUP, LTD.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
By:
 
 
 
<First Name> <Last Name>
 
 
 
T. Michael Miller
 
 
 
 
 
 
President and Chief Executive Officer
 
 
 
 
 
 
 
Date
 
 
 
 
 

            


Award Details:
2014-2016 Performance Share Plan
<# Shares> Shares Granted



4

--------------------------------------------------------------------------------



Annex


Key Definitions


Terms used in this Grant shall have the following meanings:


Actual Value shall mean:


i)
the number of Performance Shares granted, times

ii)
the Performance Percentage, times

iii)      (a) the Market Value of a Share at the date that the Compensation
Committee certifies the Performance Percentage, plus (b) the per share
equivalent of Dividends Paid in the period February 25, 2014 to the date that
the Compensation Committee certifies the Performance Percentage.


Growth in Book Value per Common Share shall mean:


The annual internal rate of return produced by a) the Change in Per Share GAAP
Shareholders Equity plus b) Dividends Paid during the period. For purposes of
this calculation the following definitions should be used:


i)
Change in Per Share GAAP Shareholders’ Equity - (a) the Company’s GAAP
Shareholders’ Equity at the end of the period (measured on an as converted/as
diluted basis) divided by (b) the number of as converted / as diluted common
shares of the Company outstanding at the end of the period, minus (c) the
Company’s GAAP Shareholders’ Equity at the beginning of the period (measured on
an as converted/as diluted basis) divided by (d) the number of as converted / as
diluted common shares of the Company outstanding at the beginning of the period,

ii)
Dividends Paid - the per share dividends paid on the Company’s Common Shares
over the period.

Market Value shall mean:


the average closing price of the company’s Shares calculated using the closing
price of the Shares on each of the five (5) trading days preceding the date that
the Compensation Committee certifies the Performance Percentage.


Performance Percentage shall mean:


a percentage of no less than 0% and no more than 200%, which percentage was
determined by the Committee, as outlined in paragraph four (4) of this
Performance Share Grant.


Performance Period shall mean:


Each of the fiscal years of the Company ending December 31, 2014, 2015 and 2016,
respectively.


Performance Share shall mean:


a performance share granted to participant under the Company’s Long-Term
Incentive Plan having the financial equivalence of one Class A common share of
the Company, conditioned upon the attainment of the specified Performance
Objective(s) over the specified Award Period.

5